 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   MICHELE BECKWITH
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:13-CR-00306 TLN

12                                 Plaintiff,              [PROPOSED] ORDER SEALING DOCUMENTS
                                                           AS SET FORTH IN GOVERNMENT’S NOTICE
13                           v.

14   PERCY LOVE III,

15                                 Defendant.

16

17
            Pursuant to Local Rule 141(b) and based upon the representations contained in the government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the defendant’s Request filed at ECF No. 287, and the
19
     Government’s Motion pertaining to that document, as well as the government’s Request to Seal shall be
20
     SEALED until further order of this Court.
21
            It is further ordered that access to the sealed documents shall be limited to the government and
22
     counsel for the defendant.
23
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25
     the government’s request, sealing the government’s motion serves a compelling interest. The Court
26
     further finds that, in the absence of closure, the compelling interests identified by the
27
     government would be harmed. In light of the public filing of its request to seal, the Court further finds
28

                                                           1
30
 1 that there are no additional alternatives to sealing the government’s motion that would adequately

 2 protect the compelling interests identified by the government.

 3 Dated: May 15, 2019

 4

 5

 6
                                       Troy L. Nunley
 7                                     United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
30
